Eschweiler, J.
(dissenting). I think the present judgment goes too far and beyond even the heretofore recognized wide field of relief in. such class of cases.
Here a man of mature years; of former business experience; dealing at arm’s length with others; no trust or confidential relationship existing; with the fullest opportunity to examine for himself; no fraud or artifice interposed in the slightest degree to prevent his learning the facts, purchases a second mortgage in alleged reliance upon a seller’s statement that it is “as good as gold.”
From its very nature a second mortgage, as a matter of common knowledge, is not, and cannot be, as “good as gold” so far as being considered an article of immediate and ready sale in the market. Its very nature implies the possibility of future need of the owner thereof being able to take some steps to protect it in case of any possible future default as to it or as to the large and known first mortgage. Such an instrument as purchased here carries on its face lengthy provisions for foreclosure proceedings in case of *150possible future defaults, so that express warning as to such possibility stares him in the face when he buys.
It is evident that at the time of the purchase he did not rest as a matter of fact upon what, on the trial, he testifies was his blind confidence in the seller’s expression as to- value, because he then sought information from Mr. Procter, interested in the first mortgage, and Mr. Green, the former owner of the very real estate, and all of his questions to each of those persons were evidently fairly and honestly answered.
Any statement made to him as to the then owner of the property, Turner not thereafter defaulting, was of course a representation as to the future, into- which the buyer can look just as well and as far as the seller.
Representations as to -the then present value of this mortgage, in my judgment, were of no more material weight or basis for the recovery permitted herein than those held to be insufficient for such recovery in Farmers’ Co-op. Packing Co. v. Boyd, 175 Wis. 544, 185 N. W. 234 Furthermore, the overwhelming weight of the testimony was to the effect that at the time of the purchase by him of this second mortgage there was then a present sufficient equity in the property which made the second mortgage good in the reasonable acceptation of such an expression.
I think also that his delay in making any claim or in bringing this action should have been held fatal laches on his part, and that the judgment should have been reversed.
I am authorized to state that Mr. Justice Rosenberry concurs in this dissent.
A motion for a rehearing was denied, with $25 costs, on February 7, 1922.